Exhibit 10.1
FIRST ALBANY COMPANIES INC.
2005 DEFERRED COMPENSATION PLAN
FOR KEY EMPLOYEES
EFFECTIVE JANUARY 1, 2005

 



--------------------------------------------------------------------------------



 



FIRST ALBANY COMPANIES INC.
2005 DEFERRED COMPENSATION PLAN
FOR KEY EMPLOYEES
Effective January 1, 2005
Purpose
          The purpose of this Plan is to provide specified benefits to a select
group of management or highly compensated Employees who contribute materially to
the continued growth, development and future business success of First Albany
Companies Inc. and its subsidiaries, if any, that sponsor this Plan. This Plan
shall be unfunded for tax purposes and for purposes of Title I of ERISA.
Article 1
Definitions
          For purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the meanings indicated:

1.1   “Aggregate Vested Balance” or “Aggregate Vested Benefit” shall mean, with
respect to the Plan Accounts of any Participant as of a given date, the sum of
the amounts that have become vested under all of the Participant’s Plan
Accounts, as adjusted to reflect all applicable Investment Adjustments and all
prior withdrawals and distributions, in accordance with Article 3 of the Plan
and the provisions of the applicable Enrollment Forms.   1.2   “Amended Annual
Election Form” shall mean the Amended Annual Election Form required by the
Committee to be signed and submitted by a Participant to effect a permitted
change in the elections previously made by the Participant under any Annual
Election Form.   1.3   “Amended Distribution Election Form” shall mean the
Amended Distribution Election Form required by the Committee to be signed and
submitted by a Participant to effect a permitted change in the Distribution
Election previously made by the Participant under any Distribution Election
Form.   1.4   “Annual Company Match” shall mean the aggregate amount credited by
the Company to a Participant in respect of a particular Plan Year under
Section 3.02.

 



--------------------------------------------------------------------------------



 



1.5   “Annual Company Match Account” shall mean a Participant’s Annual Company
Match for a Plan Year, as adjusted to reflect all applicable Investment
Adjustments and all prior distributions and withdrawals.   1.6   “Annual
Deferral Account” shall mean a Participant’s Annual Participant Deferral for a
Plan Year, as adjusted to reflect all applicable Investment Adjustments and all
prior distributions and withdrawals.   1.7   “Annual Deferral Agreement” shall
mean the Annual Deferral Agreement required by the Committee to be signed and
submitted by a Participant in connection with the Participant’s deferral
election with respect to a given Plan Year.   1.8   “Annual Discretionary
Allocation” shall mean the aggregate amount credited by the Company to a
Participant in respect of a particular Plan Year under Section 3.03.   1.9  
“Annual Discretionary Allocation Account” shall mean a Participant’s Annual
Discretionary Allocation for a Plan Year, as adjusted to reflect all applicable
Investment Adjustments and all prior distributions and withdrawals.   1.10  
“Annual Election Form” shall mean the Annual Election Form required by the
Committee to be signed and submitted by a Participant in connection with the
Participant’s deferral election with respect to a given Plan Year.   1.11  
“Annual Participant Deferral” shall mean the aggregate amount deferred by a
Participant in respect of a particular Plan Year under Section 3.01.   1.12  
“Base Annual Salary” shall mean the annual base salary payable to a Participant
by an Employer in cash in respect of services rendered during a Plan Year,
including any Elective Deductions, but excluding Bonus Amounts, Commission
Payouts or other additional incentives or awards payable to the Participant.  
1.13   “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 10, that are entitled to receive
a Participant’s Aggregate Account Balance under this Plan in the event of the
Participant’s death.   1.14   “Beneficiary Designation Form” shall mean the
Beneficiary Designation Form or Amended Beneficiary Designation Form last signed
and submitted by a Participant and accepted by the Committee.   1.15   “Board”
shall mean the board of directors of the Company.   1.16   “Bonus Amounts” shall
mean Discretionary Bonus Amounts and Guaranteed Bonus Amounts.   1.17   “Change
in Control” shall mean the earliest to occur of the following events:

  (a)   The consummation of any transaction or series of transactions as a
result of which any “Person” (as the term person is used for purposes of Section
13(d) or

2



--------------------------------------------------------------------------------



 



      14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) other than an “Excluded Person” (as hereinafter defined) has or obtains
ownership or control, directly or indirectly, of fifty percent (50%) or more of
the combined voting power of all securities of the Company or any successor or
surviving corporation of any merger, consolidation or reorganization involving
the Company (the “Voting Securities”). The term “Excluded Person” means any one
or more of the following: (i) the Company or any majority-owned subsidiary of
the Company, (ii) an employee benefit plan (or a trust forming a part thereof)
maintained by (A) the Company or (B) any majority-owned subsidiary of the
Company, (iii) any Person who as of the initial effective date of this Plan
owned or controlled, directly or indirectly, ten percent (10%) or more of the
then outstanding Voting Securities, or any individual, entity or group that was
part of such a Person;     (b)   A merger, consolidation or reorganization
involving the Company as a result of which the holders of Voting Securities
immediately before such merger, consolidation or reorganization do not
immediately following such merger, consolidation or reorganization own or
control, directly or indirectly, at least fifty percent (50%) of the Voting
Securities in substantially the same proportion as their ownership or control of
the Voting Securities immediately before such merger, consolidation or
reorganization; or     (c)   The sale or other disposition of all or
substantially all of the assets of the Company to any Person (other than a
transfer to a majority-owned subsidiary of the Company).

1.18   “Claimant” shall have the meaning set forth in Section 13.1.   1.19  
“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time.   1.20   “Commission Payouts” shall mean the amounts payable to a
Participant by an Employer in cash in respect of services rendered during a Plan
Year under any commission scheme or commission draw arrangement, including any
Elective Deductions, but excluding Bonus Amounts, stock-related awards and other
non-monetary incentives.   1.21   “Committee” shall mean the committee described
in Article 11.   1.22   “Company” shall mean First Albany Companies Inc., a New
York corporation, and any successor to all or substantially all of its assets or
business.   1.23   “Company Stock” shall mean the common stock, par value $.01
per share, of the Company.   1.24   “Covered Termination” shall mean the
Participant’s Termination of Employment within two (2) years following a Change
in Control as a result of the Participant’s resignation for good reason or a
termination by the Participant’s Employer without

3



--------------------------------------------------------------------------------



 



    cause. For these purposes a Participant’s resignation for good reason shall
mean a Participant’s resignation following (i) a diminution in the Participant’s
status, title, position or responsibilities, or an assignment to the Participant
of duties inconsistent with the Participant’s status, title or position other
than for cause or (ii) a reduction of more than ten percent (10%) in the
Participant’s aggregate annualized compensation rate solely as a result of a
change adopted unilaterally by the Company. A Participant’s resignation shall
not be treated as a resignation for good reason unless it occurs after one of
the foregoing events and the Participant provides the Employer with written
notice of the event within six (6) months of the occurrence of the event and
within seven (7) days before the effective date of the Participant’s resignation
and the Employer shall not have cured such event prior to such resignation. A
termination by the Participant’s Employer without cause shall mean an
involuntary termination of the Participant’s employment by Participant’s
Employer other than a termination for cause. For this purpose, a termination for
cause includes any termination by reason of the Participant’s (i) willful and
continued failure to perform the duties of his or her position after receiving
notice of such failure and being given reasonable opportunity to cure such
failure; (ii) willful misconduct which is demonstrably and materially injurious
to the Employer; (iii) conviction of a felony; or (iv) material breach of
applicable federal or state securities laws, regulations or licensing
requirements or the applicable rules or regulations of any self-regulatory body.
No act or failure to act on the part of a Participant shall be considered
“willful” unless it is done or omitted to be done in bad faith or without
reasonable belief that the action or omission was in the best interest of the
Employer. No termination shall be considered a termination for cause unless it
is effected by a written notice to the Participant stating in detail the grounds
constituting cause.   1.25   “Disability” shall mean a period of disability
during which a Participant (i) is unable to engage in any substantial gainful
activity by reason or any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Participant’s Employer, all as
determined in the sole discretion of the Committee.   1.26   “Disability
Benefit” shall mean the benefit set forth in Article 9.   1.27   “Discretionary
Bonus Amounts” shall mean such amounts that are determined in the sole
discretion of an Employer and are payable in cash to a Participant in respect of
services rendered during a Plan Year under any bonus or incentive plan or
arrangement of an Employer, including any Elective Deductions, but excluding
Commission Payouts, stock-related awards and other non-monetary incentives.  
1.28   “Distribution Election” shall mean an election made in accordance with
Section 5.01.

4



--------------------------------------------------------------------------------



 



1.29   “Distribution Election Form” shall mean the Distribution Election Form
required by the Committee to be signed and submitted by a Participant with
respect to a Distribution Election.   1.30   “Election Form” shall mean, with
respect to any Plan Account, the Annual Election Form or the Amended Annual
Election Form last signed and submitted by the Participant and accepted by the
Committee with respect to that Plan Account.   1.31   “Elective Deductions”
shall mean deductions made from a Participant’s Base Annual Salary, Bonus
Amounts and Commission Payouts for amounts voluntarily deferred or contributed
by the Participant pursuant to all qualified and non-qualified compensation
deferral plans, including, without limitation, amounts not included in the
Participant’s gross income under Code Sections 125, 132(f)(4), 402(e)(3) and
402(h), provided, however, that all such amounts would have been payable in cash
to the Employee had there been no such plan.   1.32   “Employee” shall mean a
person who is an employee of any Employer.   1.33   “Employer” shall mean the
Company and/or any of its subsidiaries (now in existence or hereafter formed or
acquired) that have been selected by the Board to participate in the Plan and
have adopted the Plan as a sponsor.   1.34   “Enrollment Forms” shall mean, for
any Plan Year, the Annual Deferral Agreement, the Annual Election Form, the
Distribution Election Form, the Beneficiary Designation Form, the Subordination
Agreement and any other forms or documents which may be required of a
Participant by the Committee, in its sole discretion.   1.35   “ERISA” shall
mean the Employee Retirement Income Security Act of 1974, as it may be amended
from time to time.   1.36   “Guaranteed Bonus Amounts” shall mean predetermined
amounts that are not subject to Employer discretion and are payable in cash to a
Participant in respect of services rendered during a Plan Year under any bonus
or incentive plan or arrangement of an Employer, including any Elective
Deductions, but excluding Commission Payouts, stock-related awards and other
non-monetary incentives.   1.37   “Investment Adjustment” shall mean an
adjustment made to the balance of any Plan Account in accordance with
Section 3.05 to reflect the performance of an Investment Benchmark pursuant to
which the value of the Plan Account is measured.   1.38   “Investment Benchmark”
shall mean a benchmark made available under the Plan from time to time by the
Committee for purposes of valuing Plan Accounts.   1.39   “Participant” shall
mean any eligible Employee (i) who is selected to participate in the Plan,
(ii) who elects to participate in the Plan, (iii) who signs the applicable
Enrollment Forms (and other forms required by the Committee), (iv) whose signed
Enrollment Forms (and other required forms) are accepted by the Committee,
(v) who commences participation in the Plan, and (vi) whose participation has
not terminated. A spouse or

5



--------------------------------------------------------------------------------



 



    former spouse of a Participant shall not be treated as a Participant in the
Plan or have an account balance under the Plan, even if he or she has an
interest in the Participant’s benefits under the Plan as a result of applicable
law or property settlements resulting from legal separation or divorce.   1.40  
“Plan” shall mean the First Albany Companies Inc. 2005 Deferred Compensation
Plan For Key Employees, which shall be evidenced by this instrument and by each
Enrollment Form, as they may be amended from time to time.   1.41   “Plan
Accounts” shall mean the Annual Deferral Accounts, Annual Company Match Accounts
and Annual Discretionary Allocation Accounts established under the Plan.   1.42
  “Plan Year” shall mean the period beginning on January 1 of each year and
ending December 31.   1.43   “Reporting Person” shall mean an Employee who is
subject to the reporting requirements of Section 16(a) of the Securities
Exchange Act of 1934, as amended.   1.44   “Restricted Investment Benchmark”
means an Investment Benchmark which is designated as a Restricted Investment
Benchmark by the Committee at the time such Investment Benchmark is initially
made available under the Plan.   1.45   “Specified Employee” shall mean a key
employee (as defined in Code Section 416(i) without regard to paragraph
(5) thereof) of the Company.   1.46   “Subordinated Amount” shall mean, with
respect to a Plan Year, that portion of a Participant’s Annual Participant
Deferral, Annual Discretionary Allocation and Annual Company Match that are
subject to the restrictions and limitations set forth in the Subordination
Agreement executed by the Participant in respect of such Plan Year. A
Participant’s Subordinated Amount shall not include (i) any portion of the
Participant’s Annual Participant Deferral, Annual Discretionary Allocation and
Annual Company Match that is allocated to an Investment Benchmark that tracks
the performance of First Albany Companies Inc. Common Stock or that is otherwise
payable in shares of First Albany Companies Inc. Common Stock or (ii) any
earnings credited to a Participant’s Annual Participant Deferral Account, Annual
Discretionary Allocation Account or Annual Company Match Account. Subordinated
Amounts shall be determined based on a Participant’s Information. Subordinated
Amounts shall be determined based on the Investment Benchmark election made by a
Participant at the time of annual enrollment.” For each Participant that is a
party to a Subordination Agreement for a given Plan Year, the Company shall, as
soon as practicable after the end of such Plan Year, notify the New York Stock
Exchange of the Subordinated Amount that was credited to the Participant’s Plan
Accounts in respect of such Plan Year.   1.47   “Subordination Agreement” means
the New York Stock Exchange Subordination Agreement required by the Committee to
be signed and submitted by a Participant in connection with the Participant’s
deferral election with respect to a given Plan Year.

6



--------------------------------------------------------------------------------



 



1.48   “Survivor Benefit” shall mean the benefit set forth in Article 6.   1.49
  “Termination of Employment” shall mean the severing of employment with all
Employers, voluntarily or involuntarily, for any reason.   1.50   “Trust” shall
mean the trust established in accordance with Article 14.   1.51  
“Unforeseeable Financial Emergency” shall mean a severe financial hardship to
the Participant resulting from (i) an illness or accident of the Participant,
the Participant’s spouse or a dependent (as defined in section 152(a) of the
Code) of the Participant, (ii) loss of the Participant’s property due to
casualty, or (iii) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined in the sole discretion of the Committee. In
making its determination the Committee shall be guided by the prevailing
authorities applicable under the Code.   1.52   “Vested Account Balance” shall
mean, with respect to any Plan Account as of a given date, the sum of the
amounts that have become vested, as adjusted to reflect all applicable
Investment Adjustments and all prior withdrawals and distributions, in
accordance with Article 3 of the Plan and the provisions of applicable
Enrollment Forms.   1.53   “Years of Service” shall mean the total number of
full Plan Years during which a Participant has been continuously employed by one
or more Employers. Any partial Plan Year during which a Participant has been
employed by an Employer shall not be counted.

Article 2
Eligibility, Selection, Enrollment
     2.01 Selection by Committee. Participation in the Plan shall be limited to
a select group of management or highly compensated Employees of the Employers,
as determined by the Committee in its sole discretion. From that group, the
Committee shall select, in its sole discretion, the Employees who shall be
eligible to make an Annual Participant Deferral and/or receive an Annual
Discretionary Allocation in respect of each Plan Year. The Committee’s selection
of an Employee to make an Annual Participant Deferral and/or receive an Annual
Discretionary Allocation in respect of a particular Plan Year will not entitle
that Employee to make an Annual Participant Deferral or receive an Annual
Discretionary Allocation for any subsequent Plan Year, unless the Employee is
again selected by the Committee to make an Annual Participant Deferral and/or
receive an Annual Discretionary Allocation for such subsequent Plan Year.
     2.02 Enrollment Requirements. As a condition to being eligible to make an
Annual Participant Deferral for any Plan Year, each selected Employee shall
complete, execute and return to the Committee each of the required Enrollment
Forms (including without limitation, the Subordination Agreement) no later than
the last day of the immediately preceding Plan Year (or such earlier date as the
Committee may establish from time to time). Notwithstanding the

7



--------------------------------------------------------------------------------



 



foregoing, (i) in the case of an Employee who first becomes eligible to
participate in the Plan during any Plan Year, such Employee shall complete,
execute and return to the Committee each of the required Enrollment Forms
(including without limitation, the Subordination Agreement) no later than 30
days following the date on which such Employee first becomes eligible to
participate in the Plan (or such earlier date as the Committee may establish
from time to time) provided that such Annual Participant Deferral shall apply
only with respect to services performed subsequent to the time such Enrollment
Forms are filed with the Committee and (ii) in the case of any performance-based
compensation (as such term is used in Section 409A of the Code) based on
services performed over a period of at least 12 months, the Enrollment Forms
with respect to such performance-based compensation must be filed no later than
6 months before the end of the performance period (or such earlier date as the
Committee may establish from time to time). In addition, each selected Employee
shall have on file with the Committee a completed Beneficiary Designation Form
prior to the date specified by the Committee, and the Committee shall establish
from time to time such other enrollment requirements as it determines necessary,
in its sole discretion.
     2.03 Commencement of Participation. Provided an Employee selected to make
an Annual Participant Deferral in respect of a particular Plan Year has met all
enrollment requirements set forth in this Plan and required by the Committee,
including returning all required documents to the Committee within the specified
time period, the Employee’s designated deferrals shall commence as of the date
established by the Committee in its sole discretion. In addition, an Employee’s
eligibility to make deferrals for a Plan Year is expressly conditioned on the
approval by the New York Stock Exchange of the Subordination Agreement executed
by the Employee in respect of such Plan Year. If an Employee fails to meet all
such requirements within the specified time period with respect to any Plan
Year, the Employee shall not be eligible to make any deferrals for that Plan
Year.
     2.04 Subsequent Elections. The Enrollment Forms submitted by a Participant
in respect of a particular Plan Year will not be effective with respect to any
subsequent Plan Year, except that the Beneficiary Designation Form on file with
the Committee will remain effective for all subsequent Plan Years unless and
until an Amended Beneficiary Designation Form is submitted. If an Employee is
selected to participate in the Plan for a subsequent Plan Year and the required
Enrollment Forms are not timely delivered for the subsequent Plan Year, the
Participant shall not be eligible to make any deferrals with respect to such
subsequent Plan Year.
     2.05 Termination of Participation and/or Deferrals. If the Committee
determines in good faith that a Participant no longer qualifies as a member of a
select group of management or highly compensated employees, as membership in
such group is determined in accordance with Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, the Committee shall have the right, in its sole discretion,
to (i) terminate any Annual Participant Deferral, Annual Company Match and
Annual Discretionary Allocation not yet credited to the Participant’s Plan
Accounts and/or (ii) immediately distribute the Participant’s then Aggregate
Vested Balance as a Termination Benefit and terminate the Participant’s
participation in the Plan. Any Annual Company Match and/or Annual Discretionary
Allocation credited on behalf of the Participant that is not vested prior to the
date of the Committee’s determination shall be forfeited by the Participant. If
the Committee chooses to terminate the Participant’s participation in the Plan,
the Committee may, in its sole discretion, select the Participant to participate
in the Plan at such time in the future as

8



--------------------------------------------------------------------------------



 



the Participant again becomes a member of the select group described above. If a
Participant’s Employer terminates the Participant’s employment for cause (as
described in Section 1.24), then, (i) the Participant’s participation in the
Plan shall automatically terminate, (ii) the Committee shall distribute to the
Participant, in a single lump sum, the remainder of the Participant’s Annual
Participant Deferrals that were credited to the Participant’s Plan Accounts
prior to the date of termination after adjustment for all prior withdrawals and
distributions within ninety days of such termination, or, in the case of a
Specified Employee, 6 months after the date of such termination and (iii) all
other amounts in any of the Participant’s Plan Accounts shall be forfeited by
the Participant. In addition, if an Employee’s eligibility to make deferrals for
a Plan Year is expressly conditioned on the approval by the New York Stock
Exchange of a Subordination Agreement executed by the Employee in respect of
such Plan Year and the New York Stock Exchange declines to issue such approval,
the Committee shall have the right, in its sole discretion, to (i) terminate any
Annual Participant Deferral and Annual Company Match in respect of such Plan
Year and (ii) immediately distribute to the Participant any Subordinated Amounts
that have already been credited to the Participant’s Plan Accounts in respect of
such Plan Year. Any distribution made pursuant to this Section 2.05 may be
subject to deferred distribution pursuant to Section 5.03.
Article 3
Participant Deferrals, Commitments, Company
Match, Investment Adjustments, Taxes and Vesting
3.01 Participant Deferrals.
     (a) Deferral Election. A Participant may make an election to defer the
receipt of amounts payable to the Participant in the form of Base Annual Salary,
Bonus Amounts and Commission Payouts for services rendered during a Plan Year.
The Participant’s election shall be evidenced by an Annual Deferral Agreement
and Annual Election Form completed and submitted to the Committee in accordance
with such procedures and time frames as may be established by the Committee in
its sole discretion. Amounts deferred by a Participant in respect of services
rendered during a Plan Year shall be referred to collectively as an Annual
Participant Deferral and shall be credited to an Annual Deferral Account
established in the name of the Participant. A separate Annual Deferral Account
shall be established and maintained for each Annual Participant Deferral. The
Committee shall have sole discretion to determine in respect of each Plan Year:
(i) whether a Participant shall be eligible to make an Annual Participant
Deferral; (ii) the form(s) of compensation which may be the subject of any
Annual Participant Deferral; and (iii) any other terms and conditions applicable
to the Annual Participant Deferral.

9



--------------------------------------------------------------------------------



 



  (b)   Minimum Deferral. (i) Minimum. For each Plan Year the Committee may
permit a Participant to elect to defer, as his or her Annual Participant
Deferral, one or more of the following forms of compensation, payable to the
Participant with respect to the Plan Year but not yet received, in the following
minimum amounts:

              Minimum            Deferral   Amount
Base Annual Salary
  $ 3,000  
Guaranteed Bonus Amounts
  $ 3,000   Discretionary Bonus Amounts        
Commission Payouts
  $
$ 3,000
3,000  

      If an election is made for less than stated minimum amounts, or if no
election is made, the amount deferred shall be zero.        
                                  (ii) Short Plan Year. If a Participant first
becomes a Participant after the first day of a Plan Year, the minimum deferral
of each of the Participant’s Base Annual Salary, Bonus Amounts and Commission
Payouts shall be an amount equal to the minimum set forth above, multiplied by a
fraction, the numerator of which is the number of complete months remaining in
the Plan Year and the denominator of which is 12.     (c)   Maximum Deferral.
(i) The Committee may permit a Participant to elect to defer, as his or her
Annual Participant Deferral, one or more of the following forms of compensation,
payable to the Participant with respect to the Plan Year but not yet received,
up to the following maximum percentages:

              Maximum Deferral   Percentage
Base Annual Salary
    50 %
Guaranteed Bonus Amounts
    50 %
Discretionary Bonus Amounts
    50 %
Commission Payouts
    50 %

  (d)   Deferral Designations. (i) Base Annual Salary. A Participant may
designate the amount of the Annual Participant Deferral to be deducted from his
or her Base Annual Salary as either a percentage of his or her Base Annual
Salary, a fixed dollar amount or a percentage of base salary up to a fixed
dollar amount. Such amount shall be withheld from each regularly scheduled Base
Annual Salary payment in equal amounts.

          (ii) Bonus Amounts. A Participant may designate the amount of the
Annual Participant Deferral to be deducted from his or her Bonus Amounts as
either a percentage or a fixed dollar amount of specified Bonus Amounts

10



--------------------------------------------------------------------------------



 



expected by the Participant. If a Participant designates the Annual Participant
Deferral to be deducted from any Bonus Amount as a fixed dollar amount and such
fixed dollar amount exceeds the Bonus Amount actually payable to the
Participant, the entire amount of such Bonus Amount shall be withheld.
          (iii) Commission Payouts. A Participant may designate the amount of
the Annual Participant Deferral to be deducted from his or her Commission
Payouts as either a percentage of his or her Commission Payouts, a fixed dollar
amount or a percentage of commission Payouts up to fixed dollar amount. Such
amount shall be withheld from the Commission Payout portion of each regularly
scheduled Commission Payout payment in equal amounts.
     (e) Reporting Persons. Notwithstanding anything in this Section 3.01 to the
contrary, a Participant who is a Reporting Person shall not be permitted to
elect to defer receipt of amounts payable to such Reporting Person in the form
of Base Annual Salary or Commission Payouts, but shall continue to be permitted
to defer receipt of amounts payable in the form of Bonus Amounts, in accordance
with Paragraph (d)(ii) above.
     3.02 Annual Company Match. A Participant may be credited with one or more
Company matches in respect of any Plan Year, expressed as a percentage of the
amount of Base Annual Salary, Bonus Amounts, Commission Payouts or any
combination of the foregoing deferred by the Participant pursuant to the
Participant’s Annual Participant Deferral for the Plan Year. Such Company
matches credited to a Participant in respect of a Plan Year shall be referred to
collectively as the Annual Company Match for that Plan Year and shall be
credited to an Annual Company Match Account in the name of the Participant. A
separate Annual Company Match Account shall be established and maintained for
each Annual Company Match. The Board shall have sole discretion to determine in
respect of each Plan Year and each Participant: (i) whether any Annual Company
Match shall be made; (ii) the Participant(s) who shall be entitled to such
Annual Company Match; (iii) the amount of such Annual Company Match; (iv) the
date(s) on which any portion of such Annual Company Match shall be credited to
each Participant’s Annual Company Match Account; (v) the Investment Benchmark(s)
that shall apply to such Annual Company Match; and (v) any other terms and
conditions applicable to such Annual Company Match.
     (a) Special Rule For Reporting Persons. The Annual Company Match, if any,
shall be credited to the Annual Company Match Account of a Participant who is a
Reporting Person at the same time that the amounts giving rise to such Annual
Company Match are credited to such Reporting Person’s Annual Deferral Account.
     3.03 Annual Discretionary Allocation. A Participant may be credited with
one or more discretionary allocations in respect of any Plan Year, expressed as
either a flat dollar amount or as a percentage of the Participant’s Base Annual
Salary, Bonus Amounts, Commission Payouts or any combination of the foregoing.
Such discretionary allocations credited to a Participant in respect of a Plan
Year shall be referred to collectively as the Annual Discretionary Allocation
for that Plan Year and shall be credited to an Annual Discretionary Allocation
Account in the name of the Participant. A separate Annual Discretionary
Allocation Account shall be established and maintained for each Annual
Discretionary Allocation. The Board shall have sole discretion to

11



--------------------------------------------------------------------------------



 



determine in respect of each Plan Year and each Participant: (i) whether any
Annual Discretionary Allocation shall be made; (ii) the Participant(s) who shall
be entitled to such Annual Discretionary Allocation; (iii) the amount of such
Annual Discretionary Allocation; (iv) the date(s) on which any portion of such
Annual Discretionary Allocation shall be credited to each Participant’s Annual
Discretionary Allocation Account; (v) the Investment Benchmark(s) that shall
apply to such Annual Discretionary Allocation; and (v) any other terms and
conditions applicable to such Annual Discretionary Allocation.
     3.04 Selection of Investment Benchmarks. In connection with a Participant’s
election to make an Annual Participant Deferral in respect of a Plan Year, the
Participant shall select one or more Investment Benchmarks and the percentage of
the Participant’s Annual Deferral Account, Annual Company Match Account (if any)
and Annual Discretionary Allocation Account (if any) for such Plan Year to be
adjusted to reflect the performance of each selected Investment Benchmark;
provided, however, that a Participant’s ability to select Investment Benchmarks
with respect to his or her Annual Company Match Account and/or Annual
Discretionary Allocation Account is subject to, and may be limited by, the
Board’s discretion under Sections 3.02 and 3.03 to designate the Investment
Benchmarks that shall apply to all or a portion of such Annual Company Match
Account and/or Annual Discretionary Allocation Account. All selections of
Investment Benchmarks shall be in multiples of 10% unless the Committee
determines that lower increments are acceptable. A Participant may make changes
in his or her selected Investment Benchmarks with respect to any Plan Account at
such times as the Committee may designate by completing and submitting to the
Committee an Amended Election Form in accordance with such procedures and time
frames as may be established from time to time at the sole discretion of the
Committee; provided, however, that in no event shall the Committee permit a
Participant to reallocate any Subordinated Amounts to an Investment Benchmark
that tracks the performance of First Albany Companies Inc. Common Stock nor
shall the Committee permit a Participant to reallocate any portion of his Plan
Account from an Investment Benchmark that tracks the performance of First Albany
Companies Inc. Common Stock to another Investment Benchmark offered under the
Plan. The Committee, in its sole discretion, may place additional limits on a
Participant’s ability to make changes with respect to certain Investment
Benchmarks.
     Notwithstanding the foregoing, in no event shall a Participant who is a
Reporting Person be permitted to elect to have an Investment Benchmark that
tracks the performance of First Albany Companies Inc. Common Stock apply to any
portion of his or her Annual Deferral Accounts.
     3.05 Adjustment of Plan Accounts. While a Participant’s Plan Accounts do
not represent the Participant’s ownership of, or any ownership interest in, any
particular assets, the Participant’s Plan Accounts shall be adjusted in
accordance with the Investment Benchmark(s), subject to the conditions and
procedures set forth herein or established by the Committee from time to time.
Any cash earnings generated under an Investment Benchmark (such as interest and
cash dividends and distributions) shall, at the Committee’s sole discretion,
either be deemed to be reinvested in that Investment Benchmark or reinvested in
one or more other Investment Benchmark(s) designated by the Committee. All
notional acquisitions and dispositions of Investment Benchmarks under a
Participant’s Plan Accounts shall be deemed to occur at such times as the
Committee shall determine to be administratively feasible in its sole discretion
and

12



--------------------------------------------------------------------------------



 



the Participant’s Plan Accounts shall be adjusted accordingly. In addition, a
Participant’s Plan Accounts may be adjusted from time to time, in accordance
with procedures and practices established by the Committee, in its sole
discretion, to reflect any notional transactional costs and other fees and
expenses relating to the deemed investment, disposition or carrying of any
Investment Benchmark for the Participant’s Plan Accounts. Adjustments made in
accordance herewith shall be referred to as Investment Adjustments.
Notwithstanding anything to the contrary, any Investment Adjustments made to any
Plan Account following a Change in Control shall be made in a manner no less
favorable to Participants than the practices and procedures employed under the
Plan, or as otherwise in effect, as of the date of the Change in Control.
3.06 FICA and Other Taxes.
     (a) Annual Deferral Amounts. For each Plan Year in which an Annual
Participant Deferral is being withheld from a Participant, the Participant’s
Employer(s) shall withhold from that portion of the Participant’s Base Annual
Salary, Bonus Amounts, and/or Commission Payouts that is not being deferred, in
a manner determined by the Employer(s), the Participant’s share of FICA and
other employment taxes; provided, however, that the Committee may reduce the
Annual Participant Deferral if necessary to comply with applicable withholding
requirements.
     (b) Distributions. The Participant’s Employer(s), or the trustee of the
Trust, shall withhold from any payments made to a Participant under this Plan
all federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.
          3.07 Vesting. (a) Forfeiture of Unvested Amounts. As of the date of a
Participant’s Termination of Employment, Disability or death, the amounts
credited to each of the Participant’s Plan Accounts shall be reduced by the
amount which has not become vested in accordance with the vesting provisions set
forth below and in the Annual Deferral Agreement and/or the document announcing
an Annual Discretionary Allocation (if any) applicable to such Plan Account, and
such unvested amounts shall be forfeited by the Participant.
     (b) Vesting of Amounts. The Participant shall be vested in the amounts
credited to his or her Annual Deferral Account and Annual Company Match Account
in respect of each given Plan Year as set forth in the Annual Deferral Agreement
pertaining to such Plan Year. The Participant shall be vested in the amounts
credited to his or her Annual Discretionary Allocation Account in respect of
each given Plan Year as set forth in the document announcing the Annual
Discretionary Allocation for such Plan Year. The vesting terms set forth in each
Annual Deferral Agreement and Annual Discretionary Allocation announcement shall
be established by the Committee in its sole discretion and may vary for each
Participant and each Plan Year. Such vesting terms may, in the Committee’s
discretion, provide for acceleration of vesting upon a Change in Control.
     (c) Vesting After Covered Termination. Unless otherwise specifically
provided under the terms of a particular Annual Deferral Agreement and/or the
document announcing an Annual Discretionary Allocation (if any), in the event of
a Participant’s Covered Termination,

13



--------------------------------------------------------------------------------



 



such Participant, as of the effective date of such Covered Termination, shall be
100% vested in all amounts credited to each of the Participant’s Plan Accounts,
as adjusted for the applicable Investment Adjustments and all prior withdrawals
and distributions.
     (d) Vesting Upon Plan Termination. In the event of a termination of the
Plan as it relates to any Participant, all amounts credited to any and all Plan
Accounts of such Participant as of the effective date of such termination shall
be 100% vested.
     (e) Acceleration of Vesting by Committee. Notwithstanding anything to the
contrary contained in the Plan, any Annual Deferral Agreement and/or any
document announcing an Annual Discretionary Allocation, the Committee shall have
the authority, exercisable in its sole discretion, to accelerate the vesting of
any amounts credited to any Plan Account of any Participant and any such
acceleration shall be evidenced by a written notice to the Participant setting
forth in detail the Plan Account(s) and the amounts affected by the Committee’s
decision to accelerate vesting and the terms of the new vesting schedule
applicable to such amounts.
Article 4
Suspension of Deferrals
     4.01 Unforeseeable Financial Emergencies. If a Participant experiences an
Unforeseeable Financial Emergency, the Participant may petition the Committee to
suspend any deferrals required to be made by the Participant. The Committee
shall determine, in its sole discretion, whether to approve the Participant’s
petition. If the petition for a suspension is approved, suspension shall take
effect upon the date of approval.
     4.02 Disability. From and after the date that a Participant is deemed have
suffered a Disability, any standing deferral election of the Participant shall
automatically be suspended and no further deferrals shall be made with respect
to the Participant.
     4.03 Resumption of Deferrals. If deferrals by a Participant have been
suspended during a Plan Year due to an Unforeseeable Financial Emergency or a
Disability, the Participant will not be eligible to make any further deferrals
in respect of that Plan Year. The Participant may be eligible to make deferrals
for subsequent Plan Years provided the Participant is selected to make deferrals
for such subsequent Plan Years and the Participant complies with the election
requirements under the Plan.
Article 5
Distribution of Plan Accounts
     5.01 Distribution Elections. (a) Initial Elections. The Participant shall
make a Distribution Election at the time he or she makes an Annual Deferral
Election with respect to a given Plan Year and/or at the time an Annual
Discretionary Allocation (if any) is credited to the Participant’s Annual
Discretionary Allocation Account for a given Plan Year, to have the Vested

14



--------------------------------------------------------------------------------



 



Account Balance of the Participant’s respective Plan Accounts for that Plan Year
distributed in either

  (i)   A single lump sum as of the first April 15 after the end of either the
third (3rd), fourth (4th), fifth (5th), sixth (6th) seventh (7th) eighth (8th),
ninth (9th) or tenth (10th) Plan Year following the Plan Year in respect of
which the Annual Deferral Election was made and/or the Annual Discretionary
Allocation (if any) was credited; or     (ii)   Substantially equal annual
installments commencing no earlier than the first April 15 after the end of the
third (3rd) Plan Year following the Plan Year in respect of which the Annual
Deferral Election was made and ending no later than the first April 15 after the
end of the tenth (10th) Plan Year following the Plan Year in respect of which
the Annual Deferral Election was made and/or the Annual Discretionary Allocation
(if any) was credited.

     (b) Subsequent Elections. Subject to any restrictions that may be imposed
by the Committee, a Participant may amend his or her Distribution Election with
respect to any Plan Account by completing and submitting to the Committee within
such time frame as the Committee may designate, an Amended Distribution Election
Form; provided, however, that such Amended Election Form (i) is submitted no
later than April 15 of the Plan Year prior to the Plan Year in which
distribution of the Vested Account Balance of such Plan Account was scheduled to
be made in accordance with the Participant’s original Distribution Election,
(ii) shall not take effect until 12 months after the date on which such Amended
Election Form is filed, (iii) specifies a new distribution date (or a new
initial distribution date in the case of installment distributions) that is no
less than the April 15th that is five (5) years after the original distribution
date (or the original initial distribution date in the case of installment
distributions) and (iv) such Amended Election Form is approved and accepted by
the Committee in its sole discretion. A Participant may amend his or her
Distribution Election to change the distribution method from a lump sum to
installments, but not from installments to a lump sum, and may not choose a
distribution date that is later than April 15 of the tenth (10th) Plan Year
following the end of the Plan Year in respect of which the Annual Deferral
Election was made. Notwithstanding a Participant’s Distribution Election with
respect to the Vested Account Balance of any Plan Account, some or all of such
Vested Account Balance may be subject to deferred distribution pursuant to
Section 5.03.
     5.02 Withdrawal in the Event of an Unforeseeable Financial Emergency.
Subject to Section 5.03 in the event that a Participant or (after a
Participant’s death) a Participant’s Beneficiary experiences an Unforeseeable
Financial Emergency, the Participant or Beneficiary may petition the Committee
to receive a partial or full payout of amounts credited to one or more of the
Participant’s Plan Accounts. The Committee shall determine, in its sole
discretion, whether the requested payout shall be made, the amount of the payout
and the Plan Accounts from which the payout will be made; provided, however,
that the payout shall not exceed the lesser of the Participant’s Aggregate
Vested Benefit or the amount reasonably needed to satisfy the Unforeseeable
Financial Emergency plus amounts necessary to pay taxes reasonably anticipated
as a result of the distribution. In making any determinations under this Section
5.02,

15



--------------------------------------------------------------------------------



 



the Committee shall be guided by the prevailing authorities under the Code and
shall take into account the extent to which such Unforeseeable Financial
Emergency is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship). If, subject to the sole discretion of the Committee, the petition for
a payout is approved, the payout shall be made within ninety (90) days of the
date of approval.
     5.03 Distribution Restrictions.
     (a) Restricted Investment Benchmarks. Notwithstanding anything to the
contrary contained in this Plan or in any Enrollment Form, Amended Distribution
Election Form or any other document, the Committee may impose limitations and
restrictions on the payment of amounts allocated by a Participant to any
Restricted Investment Benchmark(s) and may defer payment of those amounts for
such time periods as the Committee determines, in its good faith judgment, to be
consistent with the nature of the investment on which such Restricted Investment
Benchmark is based. The Committee shall determine the amounts affected, the
nature of the limitations and restrictions on benefit payments, and the length
of deferral and time of payment of such amounts.
     (b) Subordinated Amounts. Notwithstanding anything to the contrary
contained in this Plan or in any Enrollment Form, Amended Distribution Election
Form or any other document, distributions of Subordinated Amounts under the Plan
shall be subject to any constraints, restrictions and limitations imposed under
the applicable Subordination Agreement(s) executed by the Participant in
accordance with Section 2.02, including without limitation, the restriction on
distribution of such Subordinated Amounts prior to the twelve (12)-month
anniversary of the date of allocation. For this purpose, the date of allocation
shall be deemed to be the last day of the Plan Year in which a Subordinated
Amount is credited to a Participant’s Plan Accounts. Such Subordination
Agreement(s) shall be incorporated into and become a part of the Plan.
     5.04 Valuation of Plan Accounts Pending Distribution. To the extent that
the distribution of any portion of any Plan Account is deferred, whether
pursuant to the limitations imposed under this Article 5 or for any other
reason, any amounts remaining to the credit of the Plan Account shall continue
to be adjusted by the applicable Investment Adjustments in accordance with
Article 3.
     5.05 Form of Payment. Distributions under the Plan shall be paid in cash in
a single lump sum; except, however, that the Committee may provide, in its
discretion, that any distribution attributable to the portion of a Plan Account
that is deemed invested in an Investment Benchmark that tracks that value of
Company Stock shall be paid in shares of Company Stock.

16



--------------------------------------------------------------------------------



 



Article 6
Survivor Benefit
     6.01 Survivor Benefit. Subject to Article 5, a Participant’s Beneficiary
shall receive a Survivor Benefit equal to the Participant’s Aggregate Vested
Balance, if the Participant dies before he or she has received a complete
distribution of his or her Aggregate Vested Benefit.
     6.02 Payment of Survivor Benefit. The Survivor Benefit shall be payable to
the Beneficiary indicated on the Participant’s Beneficiary Designation Form in a
lump sum payment, provided, however that if the Participant’s Aggregate Vested
Balance at the time of his or her death is greater than $25,000, payment may be
made, in the sole discretion of the Committee, in a lump sum or in annual
installment payments that do not exceed five (5) years in duration. Subject to
Article 5, the lump sum payment shall be made, or installment payments shall
commence, no later than ninety (90) days after the date the Committee is
provided with proof that is satisfactory to the Committee of the Participant’s
death.
Article 7
Disability Benefit
     7.01 Disability Benefit. Notwithstanding any Distribution Election under
Article 5, a Participant suffering a Disability shall receive a Disability
Benefit equal to his or her Aggregate Vested Balance. Subject to Article 5, the
Disability Benefit shall be paid in a lump sum within ninety (90) days of the
Committee’s determination of Disability.
Article 8
Beneficiary Designation
     8.01 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.
     8.02 Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing a Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and submitting to the Committee an Amended Beneficiary Designation Form in
accordance with the Committee’s rules and procedures, as in effect from time to
time. If the Participant names someone other than his or her spouse as a
Beneficiary, a spousal consent, in the form designated by the Committee, must be
signed by that Participant’s

17



--------------------------------------------------------------------------------



 



spouse and returned to the Committee. Upon the acceptance by the Committee of an
Amended Beneficiary Designation Form, all Beneficiary designations previously
filed shall be canceled. The Committee shall be entitled to rely on the last
Beneficiary Designation Form filed by the Participant and accepted by the
Committee prior to his or her death.
     8.03 Acknowledgment. No designation or change in designation of a
Beneficiary shall be effective until received, accepted and acknowledged in
writing by the Committee or its designated agent.
     8.04 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided above or, if all designated Beneficiaries predecease the
Participant or die prior to complete distribution of the Participant’s Aggregate
Vested Benefit, then the Participant’s designated Beneficiary shall be deemed to
be his or her surviving spouse. If the Participant has no surviving spouse, the
benefits remaining under the Plan to be paid to a Beneficiary shall be payable
to the executor or personal representative of the Participant’s estate.
     8.05 Doubt as to Beneficiary. If the Committee has any doubt as to the
proper Beneficiary to receive payments pursuant to this Plan, the Committee
shall have the right, exercisable in its discretion, to cause the Participant’s
Employer to withhold such payments until this matter is resolved to the
Committee’s satisfaction.
     8.06 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and each of the Participant’s Annual Deferral Agreements shall terminate upon
such full payment of benefits.
Article 9
Leave of Absence
     9.01 Paid Leave of Absence. If a Participant is authorized by the
Participant’s Employer for any reason to take a paid leave of absence from the
employment of the Employer, the Participant shall continue to be considered
employed by the Employer and the appropriate amounts shall continue to be
withheld from the Participant’s compensation pursuant to the Participant’s then
current Annual Election Form.
     9.02 Unpaid Leave of Absence. If a Participant is authorized by the
Participant’s Employer for any reason to take an unpaid leave of absence from
the employment of the Employer, the Participant shall continue to be considered
employed by the Employer and the Participant shall be excused from making
deferrals until the earlier of the date the leave of absence expires or the
Participant returns to a paid employment status. Upon such expiration or return,
deferrals shall resume for the remaining portion of the Plan Year in which the
expiration or return occurs, based on the deferral election, if any, made for
that Plan Year. If no election was made for that Plan Year, no deferral shall be
withheld.

18



--------------------------------------------------------------------------------



 



Article 10
Termination, Amendment or Modification
     10.01 Termination. Although the Employers anticipate that they will
continue the Plan for an indefinite period of time, there is no guarantee that
any Employer will continue the Plan or will not terminate the Plan at any time
in the future. Accordingly, each Employer reserves the right to discontinue its
sponsorship of the Plan and to terminate the Plan, at any time, with respect to
its participating Employees by action of its board of directors. Upon the
termination of the Plan with respect to any Employer, subject to Section 5.03,
all amounts credited to each of the Plan Accounts of each affected Participant
shall be 100% vested and shall be paid to the Participant or, in the case of the
Participant’s death, to the Participant’s Beneficiary, in a lump sum
notwithstanding any elections made by the Participant, and the Annual Deferral
Agreements relating to each of the Participant’s Plan Accounts shall terminate
upon full payment of such Aggregate Vested Balance.
     10.02 Amendment. The Company may, at any time, amend or modify the Plan in
whole or in part with respect to any or all Employers by the actions of the
Committee; provided, however, that (i) no amendment or modification shall be
effective to decrease or restrict the value of a Participant’s Aggregate Vested
Balance in existence at the time the amendment or modification is made,
calculated as if the Participant had experienced a Termination of Employment as
of the effective date of the amendment or modification and (ii) except as
specifically provided in Section 10.01, no amendment or modification shall be
made after a Change in Control which adversely affects the vesting, calculation
or payment of benefits hereunder or diminishes any other rights or protections
any Participant or Beneficiary would have had but for such amendment or
modification, unless each affected Participant or Beneficiary consents in
writing to such amendment.
     10.03 Effect of Payment. The full payment of the applicable benefit under
the provisions of the Plan shall completely discharge all obligations to a
Participant and his or her designated Beneficiaries under this Plan and each of
the Participant’s Annual Deferral Agreements shall terminate.
Article 11
Administration
     11.01 Committee Duties. This Plan shall be administered by a Committee
which shall consist of the Board, or such committee as the Board shall appoint.
Members of the Committee may be Participants under this Plan. The Committee
shall also have the discretion and authority to (i) make, amend, interpret, and
enforce all appropriate rules and regulations for the administration of this
Plan and (ii) decide or resolve any and all questions including interpretations
of this Plan, as may arise in connection with the Plan. Any individual serving
on

19



--------------------------------------------------------------------------------



 



the Committee who is a Participant shall not vote or act on any matter relating
solely to himself or herself. When making a determination or calculation, the
Committee shall be entitled to rely on information furnished by a Participant or
the Company.
     11.02 Agents. In the administration of this Plan, the Committee may, from
time to time, employ agents and delegate to them such administrative duties as
it sees fit (including acting through a duly appointed representative) and may
from time to time consult with counsel who may be counsel to any Employer.
     11.03 Binding Effect of Decisions. The decision or action of the Committee
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.
     11.04 Indemnity of Committee. All Employers shall indemnify and hold
harmless the members of the Committee, and any Employee to whom duties of the
Committee may be delegated, against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee or any
of its members or any such Employee.
     11.05 Employer Information. To enable the Committee to perform its
functions, each Employer shall supply full and timely information to the
Committee on all matters relating to the compensation of its Participants, the
date and circumstances of the Retirement, Disability, death or Termination of
Employment of its Participants, and such other pertinent information as the
Committee may reasonably require.
Article 12
Other Benefits and Agreements
          The benefits provided for a Participant and Participant’s Beneficiary
under the Plan are in addition to any other benefits available to such
Participant under any other plan or program for employees of the Participant’s
Employer. The Plan shall supplement and shall not supersede, modify or amend any
other such plan or program except as may otherwise be expressly provided.
Article 13
Claims Procedures
     13.01 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the

20



--------------------------------------------------------------------------------



 



Claimant, the claim must be made within 60 days after such notice was received
by the Claimant. The claim must state with particularity the determination
desired by the Claimant. All other claims must be made within 180 days of the
date on which the event that caused the claim to arise occurred. The claim must
state with particularity the determination desired by the Claimant.
     13.02 Notification of Decision. The Committee shall consider a Claimant’s
claim within a reasonable time, and shall notify the Claimant in writing:

  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or     (b)   that the Committee has reached a
conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:

  (i)   the specific reason(s) for the denial of the claim, or any part of it;  
  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;     (iii)   a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary; and     (iv)   an explanation
of the claim review procedure set forth in Section 13.03 below.

     13.03 Review of a Denied Claim. Within 60 days after receiving a notice
from the Committee that a claim has been denied, in whole or in part, a Claimant
(or the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. Thereafter, but not
later than 30 days after the review procedure began, the Claimant (or the
Claimant’s duly authorized representative):

  (a)   may review pertinent documents;     (b)   may submit written comments or
other documents; and/or     (c)   may request a hearing, which the Committee, in
its sole discretion, may grant.

     13.04 Decision on Review. The Committee shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless a hearing is held or other special circumstances
require additional time, in which case the Committee’s decision must be rendered
within 120 days after such date. Such decision must be written in a manner
calculated to be understood by the Claimant, and it must contain:

  (a)   specific reasons for the decision;

21



--------------------------------------------------------------------------------



 



  (b)   specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and     (c)   such other matters as the Committee deems
relevant.

     13.05 Arbitration. A Claimant’s compliance with the foregoing provisions of
this Article 13 is a mandatory prerequisite to a Claimant’s right to commence
any arbitration with respect to any claim for benefits under this Plan. Any and
all claims that are not resolved to the satisfaction of a Claimant under the
above provisions of this Article 13 shall be subject to arbitration conducted in
Albany, New York before a panel of three (3) arbitrators pursuant to rules of
the National Association of Securities Dealers. Unless otherwise provided herein
each party shall bear its own costs and expenses in connection with such
arbitration and the parties shall contribute equally the arbitrator’s fees. The
arbitrator’s decision in any dispute shall be final and binding and shall not be
subject to appeal or judicial review.
Article 14
Trust
     14.01 Establishment of the Trust. The Company may establish one or more
Trusts to which the Employers may transfer such assets as the Employers
determine in their sole discretion to assist in meeting their obligations under
the Plan; provided, however, that in no event may Trust assets be used to
satisfy any obligations arising in connection with Subordinated Amounts.
     14.02 Interrelationship of the Plan and the Trust. The provisions of the
Plan and the relevant Annual Deferral Agreements shall govern the rights of a
Participant to receive distributions pursuant to the Plan. The provisions of the
Trust shall govern the rights of the Employers, Participants and the creditors
of the Employers to the assets transferred to the Trust.
     14.03 Distributions From the Trust. Each Employer’s obligations under the
Plan may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Agreement.
Article 15
Miscellaneous
     15.01 Status of Plan. The Plan is intended to be (i) a “nonqualified
deferred compensation plan” within the meaning of Code Section 409A, (ii) a plan
that is not qualified within the meaning of Code Section 401(a) and (iii) a plan
that “is unfunded and is maintained by an employer primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employee” within the meaning of ERISA Sections 201(2), 301(a)(3) and
401(a)(1). The Plan shall be administered and interpreted to the extent

22



--------------------------------------------------------------------------------



 



possible in a manner consistent with that intent. All Plan Accounts and all
credits and other adjustments to such Plan Accounts shall be bookkeeping entries
only and shall be utilized solely as a device for the measurement and
determination of amounts to be paid under the Plan. No Plan Accounts, credits or
other adjustments under the Plan shall be interpreted as an indication that any
benefits under the Plan are in any way funded.
     15.02 Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of an Employer. For purposes of the payment
of benefits under this Plan, any and all of an Employer’s, assets, shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.
     15.03 Employer’s Liability. An Employer’s liability for the payment of
benefits shall be defined only by the Plan and the Annual Deferral Agreement, as
entered into between the Employer and a Participant. An Employer shall have no
obligation to a Participant under the Plan except as expressly provided in the
Plan and his or her Annual Deferral Agreement.
     15.04 Nonassignability. Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.
     15.05 Not a Contract of Employment. The terms and conditions of this Plan
and the Annual Deferral Agreements under this Plan shall not be deemed to
constitute a contract of employment between any Employer and the Participant.
Such employment is hereby acknowledged to be an “at will” employment
relationship that can be terminated at any time for any reason, or no reason,
with or without cause, and with or without notice, except as otherwise provided
in a written employment agreement. Nothing in this Plan or any Annual Deferral
Agreement shall be deemed to give a Participant the right to be retained in the
service of any Employer as an Employee or to interfere with the right of any
Employer to discipline or discharge the Participant at any time.
     15.06 Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.
     15.07 Terms. Whenever any words are used herein in the masculine, they
shall be construed as though they were in the feminine in all cases where they
would so apply; and whenever any words are used herein in the singular or in the
plural, they shall be construed as

23



--------------------------------------------------------------------------------



 



though they were used in the plural or the singular, as the case may be, in all
cases where they would so apply.
     15.08 Captions. The captions of the articles, sections and paragraphs of
this Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.
     15.09 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of New
York without regard to its conflicts of laws principles.
     15.10 Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:
First Albany Companies Inc.
30 South Pearl Street
Albany, New York 12207
Attn: General Counsel
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.
     15.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.
     15.12 Spouse’s Interest. The interest in the benefits hereunder of a spouse
of a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.
     15.13 Validity. In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.
     15.14 Incompetent. If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any

24



--------------------------------------------------------------------------------



 



payment of a benefit shall be a payment for the account of the Participant and
the Participant’s Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Plan for such payment amount.
     15.15 Distribution in the Event of Taxation. If, for any reason, all or any
portion of a Participant’s benefit under this Plan becomes taxable to the
Participant prior to receipt, a Participant may petition the Committee before a
Change in Control, or the trustee of the Trust after a Change in Control, for a
distribution of that portion of his or her benefit that has become taxable. Upon
the grant of such a petition, which grant shall not be unreasonably withheld, a
Participant’s Employer shall, subject to Section 5.03, distribute to the
Participant immediately available funds in an amount equal to the taxable
portion of his or her benefit (which amount shall not exceed a Participant’s
unpaid Aggregate Vested Balance under the Plan). If the petition is granted, the
tax liability distribution shall be made within 90 days of the date when the
Participant’s petition is granted. Such a distribution shall affect and reduce
the benefits to be paid under this Plan.
     15.16 Insurance. The Employers, on their own behalf or on behalf of the
trustee of the Trust, and, in their sole discretion, may apply for and procure
insurance on the life of the Participant, in such amounts and in such forms as
the Trust may choose. The Employers or the trustee of the Trust, as the case may
be, shall be the sole owner and beneficiary of any such insurance. The
Participant shall have no interest whatsoever in any such policy or policies,
and at the request of the Employers shall submit to medical examinations and
supply such information and execute such documents as may be required by the
insurance company or companies to whom the Employers have applied for insurance.
     15.17 Legal Fees To Enforce Rights After Change in Control. The Company and
each Employer is aware that upon the occurrence of a Change in Control, the
Board or the board of directors of the Participant’s Employer (which might then
be composed of new members) or a shareholder of the Company or the Participant’s
Employer, or of any successor corporation might then cause or attempt to cause
the Company or the Participant’s Employer or such successor to refuse to comply
with its obligations under the Plan and might cause or attempt to cause the
Company or the Participant’s Employer to institute, or may institute,
arbitration or litigation seeking to deny Participants the benefits intended
under the Plan. In these circumstances, the purpose of the Plan could be
frustrated. Accordingly, if, following a Change in Control, it should appear to
any Participant that the Company, the Participant’s Employer or any successor
corporation has failed to comply with any of its obligations under the Plan or
any agreement thereunder or, if the Company, such Employer or any other person
takes any action to declare the Plan void or unenforceable or institutes any
arbitration, litigation or other legal action designed to deny, diminish or to
recover from any Participant the benefits intended to be provided, then the
Company and the Participant’s Employer irrevocably authorize such Participant to
retain counsel of his or her choice at the expense of the Company and the
Employer (who shall be jointly and severally liable) to represent such
Participant in connection with the initiation or defense of any arbitration,
litigation or other legal action, whether by or against the Company, the
Participant’s Employer or any director, officer, shareholder or other person
affiliated with the Company, the Participant’s Employer or any successor thereto
in any jurisdiction.

25